DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-5, 8-9 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 6,810,795) in view of Guo (CN 205570123).
Regarding claims 1 and 3-5, Hsu discloses an apparatus for generating a microfoam (fig.1-3), the apparatus comprising: a source of foamable liquid (2) and pressurized gas (1); and a spatially oscillating flow channel (shape of the pipe from 31 to 43) having an inlet (31) and an outlet (43); wherein the source of foamable liquid and pressurized gas and the spatially oscillating flow channel are arranged to feed the foamable liquid and pressurized gas into the inlet and to the outlet (see arrows from 4 to 43 in fig.3); wherein the spatially oscillating flow channel provides an oscillating flow direction (direction of foam from 31 to 43), oscillates about a bulk flow direction (see the circulation sign in the pipe from 31 to 43 in fig.3), and has a sequence of planar cross-sections (PCS1, PCS2, see annotated fig.3 below) that are perpendicular to the oscillating flow direction (see 
Hsu is silent in disclosing the spatially oscillating flow channel provides a sub-sequence of planar cross-sections that are perpendicular to the bulk flow direction; wherein the sub-sequence comprises at least one planar cross-section that does not overlap with at least one other planar cross-section in the sub-sequence; the sub-sequence comprises at least one planar cross-section that does not overlap with either of the two adjacent planar cross-sections in the sub-sequence; each of at least ten planar cross-sections in the sub-sequence do not overlap with either of the two adjacent planar cross-sections in the sub-sequence; and each of all of the planar cross-sections in the sub-sequence do not overlap with either of the two adjacent planar cross-sections in the sub-sequence. However, Guo teaches it is common to add more sequence cross-section to a waved-shape pipe as such to meet the claimed limitation with regard to the spatially oscillating flow channel (see waved-shape of pipe 3) providing a sub-sequence of planar cross-sections that are perpendicular to the bulk flow direction; wherein the sub-sequence comprises at least one planar cross-section that does not overlap with at least one other planar cross-section in the sub-sequence (see at least more than four planar cross-sections in pipe 3);	the sub-sequence comprises at least one planar cross-section that does not overlap with either of the two adjacent planar cross-sections in the sub-sequence; each of at least 
Regarding claim 2, Hsu discloses a method of generating a microfoam (fig.1-3), the method employing an apparatus comprising a spatially oscillating flow channel (shape of the pipe from 31 to 43) having an inlet (31) and an outlet (43), the method comprising feeding a gas and a foamable liquid into the inlet of the spatially oscillating flow channel under pressure (from 4 to 31), wherein the spatially oscillating flow channel provides an oscillating flow direction (direction of foam from 31 to 43), oscillates about a bulk flow direction (see the circulation sign in the pipe from 31 to 43 in fig.3), and has a sequence of planar cross-sections that are perpendicular to the oscillating flow direction (see PSC1 and PCS2 in annotated fig.3 below), and wherein the spatially oscillating flow channel is a single channel with no splits and re-merging of channels (see fig.3).
Hsu is silent in disclosing the spatially oscillating flow channel provides a sub-sequence of planar cross-sections that are perpendicular to the bulk flow direction; wherein the sub-sequence comprises at least one planar cross-section that does not overlap with at least one other planar cross-section in the sub-sequence. However, Guo teaches it is common to add more sequence cross-section to a waved-shape pipe as 
The device shown by Hsu and Guo will perform the method recited in claim 2 during normal use and operation of the dispensing device.
Regarding claim 8, Hsu and Guo in combination are silent in disclosing the average distance between planar cross-sections in the sub-sequence is from 0.5 to 20mm. However, Hsu also uses the device as a conventional espresso coffee machine (col 1, ll.45-47) and as shown in fig.1-3, a distance between the oscillating cross sections falls within a reasonable range that does not exceeds an unexpected result of providing an improved, fast and more efficient way for the espresso coffee maker to produce delicate and well-mixed milk foams (see Hsu, col 1, ll.40-42). Therefore, At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the average distance between planar cross-sections in the sub-sequence from 0.5 to 20mm because applicant has not disclosed that such a distance provides an advantage, is used for a particular purpose, or solves a stated problem other than mixing air and liquid to make the desired foam. One of ordinary skill 
Regarding claim 9, Hsu discloses the foamable liquid is a dairy product (col 1, ll.7-13) or a synthetic equivalent.
The device shown by Hsu and Guo will perform the method recited in claim 9 during normal use and operation of the dispensing device.
Regarding claim 15, Hsu discloses an apparatus for generating a microfoam (fig.1-3), the apparatus comprising: a source of foamable liquid (2) and pressurized gas (1); and
a dip tube (3) extending into the source of foamble liquid and pressurized gas (3 is connected to 1 and 2), wherein the dip tube comprises: a pressurized-gas inlet (at 1); a foamble-liquid inlet (at 2); a gas-liquid junction (mark area 31); and a spatially oscillating flow channel (from area 31 to 43) having a gas-liquid inlet 9at 31) and a gas-liquid outlet (43); wherein the source of foamable liquid and pressurized gas and the dip tube are arranged to feed the pressurized gas into the pressurized-gas inlet and to the gas-liquid junction, the foamable liquid into the foamable-liquid inlet and to the gas-liquid junction, and combined pressurized gas and foamable liquid from the gas-liquid junction to the gas-liquid inlet of the spatially oscillating flow channel and to the gas-liquid outlet of the spatially oscillating flow channel (see configuration of 1, 2, 3, 31 and pipe from 31 to 
 	Hsu is silent in disclosing the spatially oscillating flow channel provides a sub-sequence of planar cross-sections that are perpendicular to the bulk flow direction; wherein the sub-sequence comprises at least one planar cross-section that does not overlap with at least one other planar cross-section in the sub-sequence. However, Guo teaches it is common to add more sequence cross-section to a waved-shape pipe as such to meet the claimed limitation with regard to the spatially oscillating flow channel (see waved-shape of pipe 3) providing a sub-sequence of planar cross-sections that are perpendicular to the bulk flow direction; wherein the sub-sequence comprises at least one planar cross-section that does not overlap with at least one other planar cross-section in the sub-sequence (see at least more than four planar cross-sections in pipe 3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of the spatially oscillating flow channel of Hsu to the shape of the mixing pipe of Guo, in order to improve the fluid mixing and foaming quality ([0078], see Guo).
Regarding claims 16-17, Hsu discloses the oscillating flow channel is not a helix (see shape of the channel from 31 to 43 in fig.3).

    PNG
    media_image1.png
    5200
    3240
    media_image1.png
    Greyscale

 	Claims 6, 10-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 6,810,795) in view of Guo (CN 205570123) as applied to claim 1 above, and further in view of Nicmanis (US 2015/0360853).
Regarding claim 6, Hsu and Guo in combination are silent in disclosing the average cross sectional area of the spatially oscillating flow channel is from 0.5 to 5 mm.sup2. However, Nicmanis in the same field of dispensing foam teaches the average cross sectional area of the spatially oscillating flow channel is from 0.5 to 5 mm.sup2 (see D in fig.4 and [0048]-[0050], [0125]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nicmanis with regard to the size of the cross section of the flow channel into the flow channel of the device of Hsu and Guo in combination, in order to produce a foaming section which will successfully produce a microfoam ([0186], see Nicmanis).

Regarding claim 10, Hsu and Guo in combination are silent in disclosing the gas comprises air, nitrogen, hydrocarbon, carbon dioxide, nitrous oxide or mixtures thereof.
However, Nicmanis in the same field of foam dispensing teaches it is common to use a compressed “air, nitrogen, nitrous oxide, oxygen or noble gas” to generate foam ([0207]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nicmanis with regard to the use of air into the device of Hsu and Guo in combination, in order to enhance the quality of the foam produced by the dispensing device ([0207], see Nicmanis).
 	The device shown by Hsu and Guo in combination will perform the method recited in claim 10 during normal use and operation of the dispensing device.
Regarding claim 11, Hsu and Guo in combination are silent in disclosing the microfoam has a mean bubble diameter of less than 100 microns. However, Nicmanis in the same field of foam dispensing teaches it is common to have the microfoam with mean bubble diameter of less than 100 microns ([0031 -0033]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nicmanis with regard to the size of the bubble into the device of Hsu and Guo in combination, in order to produce a foaming section which will successfully produce a micro-foam ([0186], see Nicmanis).
 	The device shown by Hsu and Guo in combination will perform the method recited in claim 11 during normal use and operation of the dispensing device.
Regarding claim 14, Hsu and Guo in combination do not disclose the apparatus further comprises a pressurized container comprising an openable and closable outlet, the container containing the source of foamable liquid and pressurized gas, wherein the  as such to operate the spatially oscillating flow channel within a container as taught by Nicmanis, in order to make use of a foam generator via an ergonomically hand held device.
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 6,810,795) in view of Guo (CN 205570123) as applied to claim 1 above, and further in view of Frailey (US 2013/0175306). 
Regarding claim 12, Hsu and Guo in combination are silent in disclosing the spatially oscillating flow channel is made of plastic. However, Frailey teaches the spatially 
Regarding claim 13, Hsu and Guo in combination are silent in disclosing the spatially oscillating flow channel is made from a 3D printer. However, Frailey teaches the spatially oscillating flow channel is made from a 3D printer ([0021]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Frailey with regard to 3D printer into the device of Hsu and Guo in combination, in order to offer an economically manufactured device. 	
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please note the newly amend claims 16 and 17 has changed the scope of the independent claims and resulted in forming a new ground of final rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                             


/Vishal Pancholi/Primary Examiner, Art Unit 3754